Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 01/25/2022, with respect to claim 12 have been fully considered and are persuasive.  The rejection of claims 12-16 and 18-19 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art teaches a film touch sensor comprising: 
a separation layer comprising a polymer organic film which is capable of being peeled-off from a carrier substrate; 
a first protective layer that is an organic insulation layer formed on the separation layer; 
a capping layer formed on an entire top surface of the first protective layer, the capping layer including SiOXNy where 0<x<4 and y=4-x; 
a conductive pattern layer formed directly on a top surface of the capping layer, the conductive pattern layer comprising touch sensing electrodes including a conductive metal oxide, the conductive pattern layer being physically and electrically separated from the first protective layer with the capping layer interposed therebetween; and 
a base film disposed on the conductive pattern layer or under the separation layer.

The similar idea is embodied in the method version of independent claim 12. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625